 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                Case No. 18-50398 MEH
                                                          Chapter 7
12                                                        Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                        OBJECTION TO CLAIM 217
                    Debtor.                               (New Century Commons, LLC)
14

15                                                        [No Hearing Required Unless Requested]

16

17   TO: NEW CENTURY COMMONS, LLC
         c/o ANDREW J. DITLEVSEN, ESQ.
18
         SWEENEY MASON WILSON & BOSOMWORTH
19       ATTORNEY OF RECORD:

20

21           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

22   of TechShop, Inc. (“Debtor”), files this objection to Claim 217 filed by New Century Commons,

23   LLC (“Claimant”) on July 26, 2018 as a general unsecured claim in the amount of $962,597.07

24   (“Claim”). True and correct copies of the first three pages of the Claim are attached hereto as Exhibit

25   A.

26           The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February

27   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

28   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United


Case: 18-50398      Doc# 345      Filed: 04/09/21     Entered: 04/09/21 09:01:54        Page 1 of         1
                                              10
 1   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 2   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula

 3   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

 4   “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

 5   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

 6   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

 7   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

 8   bankruptcy estate.

 9          The Trustee has reviewed the Claim. According to attachments to the Claim, it relates to a

10   pre-petition lease between “TechShop San Jose, LLC” and the Claimant. The lease concerned real

11   property commonly referred to as 40 S 2nd Street, San Jose, California, 95113 (“Premises”). The

12   lease identifies “TechShop San Jose, LLC”, as the sole tenant for the Premises.

13          On March 15, 2018, Claimant, through its counsel, filed a motion for relief from stay seeking

14   to, among other things, confirmation that no stay was in effect and for authority to dispose of

15   personal property at the Premise. Docket 16. In support of its relief from stay motion, Claimant

16   filed the Declaration of Kirk E. Kozlowski, a manager and member of Claimant. In his sworn

17   declaration, Mr. Kozlowski stated:

18
                    4. In March, 2016, Creditor entered into a written lease agreement for
19                  the Premises with TechShop San Jose, LLC ("Tenant"), which lease
                    is dated March 4, 2016. Creditor has never had a direct contractual
20
                    relationship with Debtor Techshop Inc. ("Debtor"); there was no
21                  guaranty signed by Debtor or any individual principal of Tenant or
                    Debtor.
22

23   Kozlowski Declaration, paragraph 4, filed March 15, 2018, emphasis supplied. A true and correct copy
24   of the Kozlowski Declaration, without exhibits, is attached hereto as Exhibit B.
25          Based on the sworn statements of Claimant’s managing member, it is undisputed that all of
26   the sums sought under the Claim are obligations of an entity other than the Debtor: to wit, TechShop
27   San Jose, LLC. FRE 801(d)(2). The Trustee submits that the Claim must be disallowed in its
28   entirety as it relates to sums owned by an LLC, and not the Debtor. This objection is without

Case: 18-50398      Doc# 345      Filed: 04/09/21     Entered: 04/09/21 09:01:54         Page 2 of         2
                                              10
 1   prejudice to other bases on which the Trustee may, if necessary, objection to the Claim.

 2          WHEREFORE, the Trustee prays for an order, as follows:

 3          1.      Disallowing in its entirety Claim 217 filed by New Century Commons, LLC, on July

 4   26, 2018, as a general unsecured claim in the amount of $962,597.07, on the grounds that it is not

 5   an obligation of the Debtor; and

 6          2.      For such other relief as the Court deems just and appropriate.

 7

 8   DATED: April 9, 2021                RINCON LAW LLP

 9

10
                                         By: /s/ Gregg S. Kleiner
11                                           GREGG S. KLEINER
                                             Counsel for DORIS A. KAELIN,
12                                           Trustee in Bankruptcy
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 18-50398     Doc# 345      Filed: 04/09/21    Entered: 04/09/21 09:01:54       Page 3 of       3
                                             10
     Case 18-50398   Claim 217   Filed 07/26/18   Desc Main Document   Page 1 of 30


                                                                          EXHIBIT A
Case: 18-50398   Doc# 345    Filed: 04/09/21      Entered: 04/09/21 09:01:54   Page 4 of
                                         10
     Case 18-50398   Claim 217   Filed 07/26/18   Desc Main Document   Page 2 of 30


                                                                          EXHIBIT A
Case: 18-50398   Doc# 345    Filed: 04/09/21      Entered: 04/09/21 09:01:54   Page 5 of
                                         10
     Case 18-50398   Claim 217   Filed 07/26/18   Desc Main Document   Page 3 of 30


                                                                          EXHIBIT A
Case: 18-50398   Doc# 345    Filed: 04/09/21      Entered: 04/09/21 09:01:54   Page 6 of
                                         10
    1   JOSEPH M. SWEENEY, ESQ. (78363)
        jsweeney@smwb.com
    2   ANDREW J. DITLEVSEN, ESQ. (284911)
        ajd@smwb.com
    3
        SWEENEY, MASON, WILSON & BOSOMWORTH
    4   A Professional Law Corporation
        983 University A venue, Suite 104C
    5   Los Gatos, CA 95032-7637
        Telephone: (408) 356-3000
    6   Facsimile: (408) 354-8839
    7
        Attorneys for Creditors and Interested Party
    8   NEW CENTURY COMMONS, LLC

    9
                                  UNITED STATES BANKRUPTCY COURT
   10
                                  NORTHERN DISTRICT OF CALIFORNIA
   11

   12   In re                                            Case No. 18-50398 MEH

   13   TECHSHOP, INC.,                                  Chapter 7

   14                         Debtor.                    DECLARATION OF KIRK E.
                                                         KOZLOWSKI IN SUPPORT OF MOTION
   15                                                    FOR AN ORDER CONFIRMING NO STAY
                                                         IS IN EFFECT, ORALTERANATIVELY
   16                                                    FOR RELIEF FROM AUTOMATIC STAY

   17                                                    Date: March 29, 2018
                                                         Time: 1:00 p.m.
   18                                                    Place: Courtroom 3020
                                                                280 S 1st Street
   19                                                           San Jose, CA
   20   1+------------------'                            Judge: Hon. M. Elaine Hammond

   21           I, Kirk E. Kozlowski, hereby declare as follows:

   22           1.     I am the Manager and a member of creditor and interested party NEW

   23   CENTURY COMMONS, LLC ("Creditor"), and have been for over three years.

   24           2.     I make this declaration in support of Creditor's Motion for an Order Confirming

   25   No Stay is In Effect, or Alternatively for Relief From Automatic Stay (the "Motion"). The

   26   following facts are true of my own personal knowledge and if called and sworn as a witness I

   27   could and would competently testify thereto.

   28           3.     Creditor is the owner of commercial real property commonly known as 40 S.

        DECLARATION OF KIRK E. KOZLOWSKI                                                 1
    Case: 18-50398      Doc# 18     Filed: 03/15/18    Entered: 03/15/18 14:40:05      Page 1 of 4


                                                                                        EXHIBIT B
Case: 18-50398       Doc# 345       Filed: 04/09/21      Entered: 04/09/21 09:01:54          Page 7 of
                                                10
    1   Second Street, San Jose, California 95113, which ownership includes 38 S. Second Street, San

    2   Jose, California (collectively, the "Premises").

    3           4.      In March, 2016, Creditor entered into a written lease agreement for the Premises

    4   with TechShop San Jose, LLC ("Tenant"), which lease is dated March 4, 2016. Creditor has

    5   never had a direct contractual relationship with Debtor Techshop Inc. ("Debtor"); there was no

    6   guaranty signed by Debtor or any individual principal of Tenant or Debtor. Tenant operated a

    7   "maker space," wherein it offered public classes teaching machining, prototyping and light

    8   manufacturing skills and techniques, and included access to commonly-used tools, high-tech

    9   equipment, viz., 3d printers, and heavy machinery. A true and correct copy of the lease

   10   agreement is attached hereto as Exhibit 1.

   11           5.      The following year, Creditor experienced difficulties with Tenant; specifically,

   12   Tenant stopped paying the agreed upon rent. As a result, Creditor commenced unlawful

   13   detainer proceedings against Tenant in or about August, 2017 in the Superior Court of

   14   California, County of Santa Clara, Case No. 17CV313510 (the "Unlawful Detainer Action").

   15   On August 2, 2017, Creditor obtained a judgment for possession of the Premises in the

   16   Unlawful Detainer Action. A true and correct copy of the judgment for possession obtained by

   17   Creditor against Tenant is attached hereto as Exhibit 2.

   18           6.     Tenant remained in possession of the Premises until November 21, 2017.

   19   Creditor permitted Tenant to continue operating in the Premises so that it could attempt to earn

   20   sufficient money to cure the back rent owed. Obviously, Tenant was unable to do so.

   21           7.     Creditor inspected the Premises after Tenant vacated and discovered that Tenant

   22   had abandoned many of its trade fixtures and other personal property, including for example:

   23   machining tools, manufacturing equipment, heaving machinery, supplies and furniture.

   24   Creditor generated an inventory list of the abandoned property. As part of Creditor's

   25   inspection, an inventory list of the abandoned property was generated. A true and correct copy

   26   of the inventory list is attached hereto as Exhibit 3.

   27          8.      In accordance with California law, on January 22, 2018; Creditor sent to Tenant

   28   a notice of abandonment of personal property, providing Tenant with an opportunity to reclaim

        DECLARATION OF KIRK E. KOZLOWSKI                                                   2
    Case: 18-50398      Doc# 18      Filed: 03/15/18       Entered: 03/15/18 14:40:05    Page 2 of 4


                                                                                           EXHIBIT B
Case: 18-50398       Doc# 345        Filed: 04/09/21         Entered: 04/09/21 09:01:54         Page 8 of
                                                 10
    1    the abandoned property, which opportunity was conditioned on payment of storage fees.

    2    Tenant did not respond or otherwise avail itself of the opportunity to reclaim the abandoned

    3   property. ). Included in the notice of abandonment is the notice of restoration from the Santa

    4   Clara County Sheriff and unlawful detainer judgment. A true and correct copy of the letter I

    5   signed and mailed to Tenant's last known address is attached hereto as Exhibit 4.

    6           9.      After completing its inspection of the Premises and sending Tenant the

    7   abonnement notice, and with the assistance of counsel, Creditor initiated the necessary legal

    8   process of dispossessing itself of the abandoned personal property.

    9           10.     On February 26, 2018, Debtor commenced this bankruptcy case, filing a

   10   voluntary petition under Chapter 7 of the United State Bankruptcy Code. As of the date of the

   11   bankruptcy filing, reasonable storage costs in the amount of $109,559.56 had accrued and are

   12   secured by the abandoned property. Reasonable storage costs continue to accrue in the amount

   13   of $1,129.48 per diem.

   14           11.    Creditor cannot, at reasonable cost, dismantle, move and store the many tools,

   15   equipment and machinery abandoned at the Premises, many of which are large, heavy and

   16   fragile enough to require specialized expertise and equipment to safely uninstall and remove.

   17   Creditor also cannot lease the Property while the abandoned property is inside. Given the

   18   foregoing, Creditor has suffered and continues to suffer damages arising from and relating to its

   19   inability to re-let the Property. Further, Creditor is informed and believes that the abandoned

   20   tools, equipment and machinery in the space, and all furniture, trade fixtures and supplies, are

   21   secured by UCC Financing Statements properly filed with the California Secretary of State by

   22   purchase-money lenders, and/or are subject to other secured liens and financing agreements.

   23   Ill

   24   Ill

   25   Ill

   26   Ill

   27   Ill

   28   Ill

        DECLARATION OF KIRK E. KOZLOWSKI                                                    3
    Case: 18-50398      Doc# 18     Filed: 03/15/18     Entered: 03/15/18 14:40:05        Page 3 of 4


                                                                                           EXHIBIT B
Case: 18-50398        Doc# 345      Filed: 04/09/21       Entered: 04/09/21 09:01:54             Page 9 of
                                                10
     1            12.     Creditor has taken no further action to dispossess itself of the abandoned

     2   property and continues to store the property at the Premises, which imposes substantial burden

     3   on Creditor as it is unable to relet the Premises costing Creditor tens of thousands of dollars per

     4   month.
     5            I declare under penalty of perjury under the laws of the United States of America that the

     6   foregoing is true and correct, and that this Declaration is executed on March 15, 2018, at San Jose,

     7   California.

     8

     9
                                                                     /s/ Kirk E. Kozlowski
    10                                                            Kirk E. Kozlowski, Manager

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

         DECLARATION OF KIRK E. KOZLOWSKI                                                     4
    Case: 18-50398        Doc# 18     Filed: 03/15/18     Entered: 03/15/18 14:40:05        Page 4 of 4


                                                                                             EXHIBIT B
Case: 18-50398          Doc# 345     Filed: 04/09/21        Entered: 04/09/21 09:01:54            Page 10 of
                                                  10
